In an action in which a judgment was entered granting plaintiff a divorce, he appeals from an order of the Supreme Court, Queens County, entered March 25, 1974, which denied his motion for a downward modification of the alimony and child support provisions of the judgment. Order reversed, without costs, and motion granted to the extent that the alimony award is reduced from $200 per month to $150 per month and the child support award is reduced from $100 per month for each of the two children to $75 per month per child, the over-all reduction being from a total of $400 to $300 per month. The sudden and almost 50% decline in plaintiff’s income since the entry of the judgment, due to no fault of his own, constitutes a substantial change of circumstances warranting a reduction in the alimony and child support awards. Hopkins, Acting P. J., Latham, Christ and Shapiro, JJ., concur.